    Case: 1:19-cr-00014 Document #: 96 Filed: 09/26/20 Page 1 of 2 PageID #:274




                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

 UNITED STATES OF AMERICA
                                           No. 19 CR 14
              v.
                                           Judge Matthew F. Kennelly
 LADERICK MURPHY

        THE GOVERNMENT’S MOTION FOR ADDITIONAL SAFETY
                        PRECAUTIONS

      The United States of America, by and through its attorney, JOHN R. LAUSCH,

JR., United States Attorney for the Northern District of Illinois, hereby requests

additional mitigating efforts be undertaken to ensure safety during trial. In support

thereof, the following is asserted:

      1.     A jury trial in this matter is scheduled to begin September 28, 2020, and

last approximately three days.

      2.     An individual who will be present for the duration of the jury trial

exhibited COVID-19 like symptoms on or about September 24, 2020, and was tested

that same day for COVID-19. On or about September 25, 2020, the reported test was

negative.

      3.     The government proposes the following additional safety precautions be

used during the trial:

             (a)    To the extent possible, all parties and persons in the courtroom

      should be required to keep masks on at all times, even while speaking, except

      for the witness during the witness’s testimony after the witness is sworn in.
    Case: 1:19-cr-00014 Document #: 96 Filed: 09/26/20 Page 2 of 2 PageID #:275




            (b)    Advise the venire that a person who will be present during the

      trial had some symptoms last week but, when tested, tested negative for

      COVID-19.

            (c)    Request each witness, upon entry to the courtroom, to pick up a

      microphone cover and to place it on the microphone at the witness stand and,

      at the end of the testimony, to put the face mask on, remove the microphone

      cover, and wipe down the arm rests and ledge in front of them with a

      disinfectant wipe.

      WHEREFORE, the government respectfully asks that this Court grant the

government’s motion for additional safety precautions.

                                      Respectfully submitted,

                                      JOHN R. LAUSCH, JR.
                                      United States Attorney

                                By:   /s/ Shawn McCarthy
                                      SHAWN McCARTHY
                                      KRISTEN TOTTEN
                                      Assistant United States Attorney
                                      219 South Dearborn St., Rm. 500
                                      Chicago, Illinois 60604
                                      (312) 353-5300
Dated: September 26, 2020




                                         2
